Citation Nr: 0525453	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured right distal radius, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1984.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its December 2003 remand, the Board instructed the RO to 
obtain the veteran's X-ray report associated with the August 
2001 VA examination.  The RO was instructed to obtain written 
confirmation if the X-ray report was not available, and the 
examiner was instructed to take new X-rays if the 2001 X-rays 
report could not be found, and to associate the X-ray report 
with the claims folder.  The RO attempted to obtain the X-ray 
report, but the report is not in the claim folder.  The VA 
examiner in March 2005 indicated the he was faxed a copy of 
the August 2001 X-ray report, but the report was not 
associated with his report and is not in the claims folder.  
The veteran's representative in the September 2005 Informal 
Hearing Presentation objected to the absence of the August 
2001 X-ray report that was requested in the December 2003 
Board remand.

A remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders.  VA has 
a concomitant duty to ensure compliance with the terms of the 
remand.  The Board errs if it fails to ensure compliance with 
its own remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Because the RO has not obtained the report of the 
August 2001 X-rays, and alternatively has not had new X-rays 
taken, the Board is remanding this case specifically to 
obtain the report of the August 2001 X-rays or, if these are 
unavailable, to obtain new X-rays of the veteran's wrist and 
hand.

Accordingly, this case is REMANDED for the following action:

1.  Make as many attempts as necessary to 
obtain the radiology report associated 
with the August 2001 VA examination 
report.  Continue efforts to obtain this 
report until the report is obtained or 
until the VA medical facility advises in 
writing that the requested report does 
not exist.  If a response is received 
indicating that the report does not 
exist, then a copy of that response 
should be included in the claims folder.

2.  If informed that the August 2001 X-
ray report no longer exists, order a new 
X-ray or a magnetic resonance imaging 
(MRI) test, if necessary, of the 
veteran's right wrist and hand.  The 
radiology report prepared in connection 
with this testing should then be 
associated with the claims folder.

3.  Upon completion of the action mandated 
above, readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case (SSOC), which addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO.   The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


